DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  line 11 should be amended to –for operating all the plurality of cylinders-.  Appropriate correction is required.

Claims 2-10 are objected to because of the following informalities:  line 1 should be amended to – The control device for [[an]] the engine according to -.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  
line 4 should be amended to – which makes the phase of the exhaust valve for each of the plurality of cylinders variable-.  
line 6 should be amended to – which makes the phase of the intake valve for each of the plurality of cylinders variable-. Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  line 7 should be amended to – operation for operating all the plurality of cylinders-.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  line 7 should be amended to – operation for operating all the plurality of cylinders-.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

The following claim limitations 
Hydraulic valve-stopping mechanism (claims 1, 11 and 12)
Hydraulic phase control mechanism (claims 1, 11 and 12)
Electric phase control mechanism (claim 6)
Air amount adjustment unit (claim 7)
Ignition period adjustment unit (claims 9 and 10)
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder 
Mechanism (Hydraulic valve-stopping mechanism - claims 1, 11 and 12)
Mechanism (Hydraulic phase control mechanism - claims 1, 11 and 12)
Mechanism (Electric phase control mechanism - claim 6)
Unit (Air amount adjustment unit - claim 7)
Unit (Ignition period adjustment unit - claims 9 and 10)
coupled with functional language 
Holds an intake valve and an exhaust valve of at least an idle cylinder in a closed state (Hydraulic valve-stopping mechanism - claims 1, 11 and 12)
which makes a phase of the intake valve or the exhaust valve of the engine variable (Hydraulic phase control mechanism - claims 1, 11 and 12)
which makes the phase of the intake valve for each of the cylinders variable (Electric phase control mechanism - claim 6)
which adjusts an amount of air supplied to the engine (Air amount adjustment unit - claim 7)
to retard the ignition period in the air amount adjustment performed by the air amount adjustment unit (Ignition period adjustment unit - claims 9 and 10)
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 6, 7, 9, 11 and 12 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Hydraulic lash adjuster (¶ 0093) (Hydraulic valve-stopping mechanism - claims 1, 11 and 12)
Hydraulic variable valve timing mechanism/phaser (¶0031)(Hydraulic phase control mechanism - claims 1, 11 and 12)
Electric/electrically operated variable valve timing mechanism/phaser (¶0031) (Electric phase control mechanism - claim 6)
Throttle valve (¶0028) (Air amount adjustment unit - claim 7)
ECU (¶0118 and figure 5 indicated the ignition control unit 113 is part of the ECU) (Ignition period adjustment unit - claims 9 and 10)

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1:
The claim is unclear because of the limitation “at least an idle cylinder” in line 7. It’s unclear if this limitation requires only one idle cylinder or at least one idle cylinder. For the sake of examination and in regards to other limitations in the claim (“the idle cylinders” in line 20) the office has assumed that this limitation requires at least one idle cylinder.
The claim recites the limitation "the idle cylinders" in line 20.  There is insufficient antecedent basis for this limitation in the claim. The claim appears to go back and forth from a single idle cylinder (line 10) to a plurality of idle cylinders (line 20), the office recommends the applicant amend the claim for consistency. For the sake of examination, the office has assumed the claim requires at least one idle cylinder.
Claims 2-10 are rejected due to their dependence on claim 1.

Regarding claims 2, 3, 4, 5, 6 and 7:
These claims include the limitation “the idle cylinders” as in the final line of claim 1. However, it’s not clear if the claims require one idle cylinder or a plurality. The office would recommend the applicant review the claims and amend them for consistency. For the sake of examination, the office has assumed the claims require at least one idle cylinder.
Claims 4-6 and 8-10 are rejected due to their dependence on claims 3 and 7.

Regarding claim 2:
Further, the claim is unclear because of the limitation “the hydraulic valve-stopping mechanism to start an oil pressure adjustment for bringing the intake valve and the exhaust valve of the idle cylinders to be held closed” in lines 5-7. As indicated in the 35 USC 112(f) interpretation above, the “hydraulic valve-stopping mechanism” has been interpreted to refer to a hydraulic lash adjuster (HLA) based on ¶0093 of the specification however an HLA does not perform the function of controlling oil pressure. For the sake of examination, the office has interpreted this limitation to refer to a valve that controls the oil pressure supplied to the HLA.

Regarding claim 3:
The claim recites the limitation "the oil pressure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Further, the claim is unclear because of the limitation “the hydraulic valve-stopping mechanism adjusts the oil pressure for bringing the intake valve and the exhaust valve of the idle cylinders to be held closed” in lines 2-3. As indicated in the 35 USC 112(f) interpretation above, the “hydraulic valve-stopping mechanism” has been interpreted to refer to a hydraulic lash adjuster (HLA) based on ¶0093 of the specification however an HLA does not perform the function of controlling oil pressure. For the sake of examination, the office has interpreted this limitation to refer to a valve that controls the oil pressure supplied to the HLA.
Claims 4-6 are rejected due to their dependence on claim 3.

Regarding claims 4 and 5:


Regarding claim 7:
The claim recites the limitation "the oil pressure adjustment" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation "the oil pressure" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-10 are rejected due to their dependence on claim 7.

Regarding claim 11:
The claim recites the limitation "the idle cylinders" in line 16.  There is insufficient antecedent basis for this limitation in the claim. The claim appears to go back and forth from a single idle cylinder (line 3) to a plurality of idle cylinders (line 16), the office recommends the applicant amend the claim for consistency. For the sake of examination, the office has assumed the claim requires at least one idle cylinder.

Regarding claim 12:
The claim recites the limitation "the idle cylinders" in line 16.  There is insufficient antecedent basis for this limitation in the claim. The claim appears to go back and forth from a single idle cylinder (line 4) to a plurality of idle cylinders (line 16), the office recommends the applicant amend the claim for consistency. For the sake of examination, the office has assumed the claim requires at least one idle cylinder.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent application publication number 2015/0275710 to Takahata et al. (Takahata).
Takahata discloses:
Regarding claim 1 (as best understood by the examiner, see the 35 USC 112(b) rejection of claim 1 above):
A control device for an engine (figure 1-6 and 13), the control device comprising: 
a hydraulic valve-stopping mechanism (25, hydraulic lash adjuster (HLA) as per the 35 USC 112(f) interpretation cited above) which holds an intake valve (14) and an exhaust valve (15) of at least an idle cylinder (potentially 7) in a closed state (¶0038, *1) 2) including a plurality of cylinders (¶0035, *2), and configured to selectively execute a reduced-cylinder operation by setting at least one of the plurality of cylinders as the idle cylinder to be brought into an idle state (¶0038, *3), and an all- cylinder operation for operating all the cylinders (¶0038, *4); 
a hydraulic phase control mechanism (33, variable valve timing (VVT) or phaser as per the 35 USC 112(f) interpretation cited above) which makes a phase of the intake valve or the exhaust valve of the engine variable (¶0103, *5); and 
processing circuitry (100) configured to control the hydraulic valve-stopping mechanism (¶0069, controls valves 46 and 47 (as indicated in ¶0069) which controls the HLA’s 25 (as shown in figure 6)) and the hydraulic phase control mechanism (¶0069, controls valve 35 which controls the hydraulic phase control mechanism 33 (as shown in figure 6)), wherein 
in response to establishment of a reduced-cylinder operation execution condition (figure 13, S11-S12, “determination of valve-stopping condition satisfied”) as a condition for executing the reduced-cylinder operation (¶0102, *6), the processing circuitry allows the hydraulic phase control mechanism to execute a phase change (figure 13, S14-S16) to the intake valve or the exhaust valve (¶0103), and subsequently, allows the hydraulic valve-stopping mechanism to bring the intake valve and the exhaust valve of the idle cylinders to be held closed (S17; ¶0107 – switch valves 46 and 47 are operated and dual cylinder operation (reduced-cylinder operation) is performed which indicates the valves operation for the first and fourth cylinders is suspended as indicated in ¶0038).  

*1 - ¶0038,  “Additionally, the HLA 25 stops the operations (open/close operations) of the intake and exhaust valves 14 and 15 of the first and fourth cylinders in a reduced-cylinder operation in which operations of the first and fourth cylinders among all the cylinders of the engine 2 are suspended,”

*2 - ¶0035, “The engine 2 of this embodiment is an inline four-cylinder gasoline engine in which the first to fourth cylinders are aligned in this order in a direction perpendicular to the planar section of FIG. 1, and is installed in a vehicle,”

*3 - ¶0038, “Additionally, the HLA 25 stops the operations (open/close operations) of the intake and exhaust valves 14 and 15 of the first and fourth cylinders in a reduced-cylinder operation in which operations of the first and fourth cylinders among all the cylinders of the engine 2 are suspended,”

*4- ¶0038, “whereas the HLA 25 activates the intake and exhaust valves 14 and 15 of the first and fourth cylinders (causing them to perform the open/close operations) in an all-cylinder operation in which all the cylinders (four cylinders) are operated.”

*5- ¶0103, “Here, similar operations to those at S14 to S16 (described later) are performed for
each cylinder to operate the VVT 32 and the exhaust first switch valve 35 so as to adjust the current phase angles of the VVTs 32 and 33, which correspond to current cam angles read from 7 4, to the target phase angles set according to the operating state of the engine 2.”

*6- ¶0103, “Following Sll, at S12, whether the current operating state of the engine 2 satisfies a valve-stopping condition (is within the reduced-cylinder operation range) is determined based on the engine load, the engine speed, and the coolant temperature which are read”

Regarding claim 2 (as best understood by the examiner, see the 35 USC 112(b) rejection of claim 2 above):
The control device for an engine according to claim 1, wherein in response to establishment of the reduced-cylinder operation execution condition, the processing circuitry (controller 100, ¶0030 indicates the following steps of figure 13 are performed by the controller) allows the hydraulic phase control mechanism to change the phase of the intake valve or the exhaust valve to a target phase for switching to the reduced-cylinder operation (S14-S16, ¶0103 indicates that the hydraulic phase control mechanism/VVT 33adjust the current phase angles to a target), and subsequently allows the hydraulic valve-stopping mechanism to start an oil pressure adjustment (as indicated in the 35 USC 112(b) rejection of claim 2 above, the examiner has interpreted this limitation to refer to the valve 46 and 47 that controls the pressure supplied to the hydraulic valve-stopping mechanism/HLA 25) for bringing the intake valve and the exhaust valve of the idle cylinders to be held closed (S17; ¶0107 – switch valves 46 and 47 are operated and dual cylinder operation (reduced-cylinder operation) is performed which indicates the valves operation for the first and fourth cylinders is suspended as indicated in ¶0038).  

Regarding claim 3 (as best understood by the examiner, see the 35 USC 112(b) rejection of claim 3 above):
The control device for an engine according to claim 1, wherein when the hydraulic valve-stopping mechanism adjusts the oil pressure (as indicated in the 35 USC 112(b) rejection of claim 3 above, the examiner has interpreted this limitation to refer to the valve 46 and 47 that controls the pressure supplied to the hydraulic valve-stopping mechanism/HLA 25) for bringing the intake valve and the exhaust valve of the idle cylinders to be held closed (S17; ¶0107 – switch valves 46 and 47 are operated and dual cylinder operation (reduced-cylinder operation) is performed which indicates the valves operation for the first and fourth cylinders is suspended as indicated in ¶0038), the processing circuitry (controller 100) restrains the hydraulic phase control mechanism from executing the phase change to the intake valve or the exhaust valve (the steps of hydraulic phase control mechanism/VVT S14-S16 are suspended or not performed again when the target angle is reached (¶’s 0105-0107) and the reduced cylinder operation is performed S17 (¶0107)).  

Regarding claim 4 (as best understood by the examiner, see the 35 USC 112(b) rejection of claim 4 above):
The control device for an engine according to claim 3, wherein when the hydraulic valve-stopping mechanism adjusts the oil pressure (as indicated in the 35 USC 112(b) rejection of claim 3 above, the examiner has interpreted this limitation to refer to the valve 46 and 47 that controls the pressure supplied to the hydraulic valve-stopping mechanism/HLA 25) for bringing the intake valve and the exhaust valve of the idle cylinders to be held closed (S17; ¶0107 – switch valves 46 and 47 are operated and dual cylinder operation (reduced-cylinder operation) is performed which indicates the valves operation for the first and fourth cylinders is suspended as indicated in ¶0038), the processing circuitry (controller 100) stops application of the oil pressure to the hydraulic phase control mechanism (¶0103 indicates that the oil pressure to the hydraulic phase control mechanism 33 is controlled by valve 35 which adjusts the phase and it is inherent that the motion of the hydraulic phase control mechanism 33 is restrained as indicated in ¶0107 by adjusting this valve and stopping the application of oil pressure) so as to be restrained from executing the phase change to the intake valve or the exhaust valve (the steps of hydraulic phase control mechanism/VVT S14-S16 are suspended or not performed again when the target angle is reached (¶’s 0105-0107) and the reduced cylinder operation is performed S17 (¶0107).  

Regarding claim 5 (as best understood by the examiner, see the 35 USC 112(b) rejection of claim 5 above):
The control device for an engine according to claim 3, wherein after the hydraulic valve-stopping mechanism finishes the oil pressure adjustment for bringing the intake valve and the exhaust valve of the idle cylinders into the closed state (after state/step performed in S17 of figure 13), the processing circuitry allows the hydraulic phase control mechanism to change the phase of the intake valve or the exhaust valve to a target phase in the reduced-cylinder operation (¶0109 indicates that after step S17 is performed the controller operates the hydraulic phase control mechanism/VVT 33 to a specific angle/target angle in order to engage the lock pin 231 of the VVT 33).  

Regarding claim 11 (as best understood by the examiner, see the 35 USC 112(b) rejection of claim 11 above):
A control method for an engine (figure 1-6 and 13), the control method comprising: 
holding, using a hydraulic valve-stopping mechanism (25, hydraulic lash adjuster (HLA) as per the 35 USC 112(f) interpretation cited above), an intake valve (14) and an exhaust valve (15) of at least an idle cylinder (potentially 7) in a closed state in a reduced-cylinder operation (¶0038, *1 above), the control method being applicable to the engine (2) including a plurality of cylinders  (¶0035, *2 above), the control method being configured to selectively execute a reduced-cylinder operation by setting at least one of the plurality of cylinders as the idle cylinder to be brought into an idle state (¶0038, *3 above), and an all- cylinder operation for operating all the cylinders (¶0038, *4 above); 
making, using a hydraulic phase control mechanism (33, variable valve timing (VVT) or phaser as per the 35 USC 112(f) interpretation cited above), a phase of the intake valve or the exhaust valve of the engine variable (¶0103, *5 above); and 
controlling, using processing circuitry (100), the hydraulic valve-stopping mechanism and the hydraulic phase control mechanism (¶0069, controls valves 46 and 47 (as indicated in ¶0069) which controls the HLA’s 25 (as shown in figure 6)) and the hydraulic phase control mechanism (¶0069, controls valve 35 which controls the hydraulic phase control mechanism 33 (as shown in figure 6)), wherein the controlling includes: 
in response to establishment of a reduced-cylinder operation execution condition (figure 13, S11-S12, “determination of valve-stopping condition satisfied”) as a condition for executing the reduced-cylinder operation (¶0102, *6 above), allowing the hydraulic phase control mechanism to execute a phase change (figure 13, S14-S16) to the intake valve or the exhaust valve (¶0103), and subsequently, allowing the hydraulic valve-stopping mechanism to bring the intake valve and the exhaust valve of the idle cylinders to be held closed (S17; ¶0107 – switch valves 46 and 47 are operated and dual cylinder operation (reduced-cylinder operation) is performed which indicates the valves operation for the first and fourth cylinders is suspended as indicated in ¶0038).  

Regarding claim 12 (as best understood by the examiner, see the 35 USC 112(b) rejection of claim 12 above):
A control system (figure 1-6 and 13) comprising: 
an engine (2) including a plurality of cylinders (¶0035, *2 above); 
a hydraulic valve-stopping mechanism (25, hydraulic lash adjuster (HLA) as per the 35 USC 112(f) interpretation cited above) which holds an intake valve (14) and an exhaust valve (15) of at least an idle cylinder (potentially 7) in a closed state (¶0038, *1 above) in a reduced-cylinder operation, the control system being applicable to the engine, and configured to selectively execute a reduced- cylinder operation by setting at least one of the plurality of cylinders as the idle cylinder to be brought into an idle state (¶0038, *3 above), and an all-cylinder operation for operating all the cylinders (¶0038, *4 above); 
33, variable valve timing (VVT) or phaser as per the 35 USC 112(f) interpretation cited above) which makes a phase of the intake valve or the exhaust valve of the engine variable (¶0103, *5 above); and 
processing circuitry (100) configured to control the hydraulic valve-stopping mechanism and the hydraulic phase control mechanism (¶0069, controls valves 46 and 47 (as indicated in ¶0069) which controls the HLA’s 25 (as shown in figure 6)) and the hydraulic phase control mechanism (¶0069, controls valve 35 which controls the hydraulic phase control mechanism 33 (as shown in figure 6)), wherein 
in response to establishment of a reduced-cylinder operation execution condition (figure 13, S11-S12, “determination of valve-stopping condition satisfied”) as a condition for executing the reduced-cylinder operation (¶0102, *6 above), the processing circuitry allows the hydraulic phase control mechanism to execute a phase change  (figure 13, S14-S16) to the intake valve or the exhaust valve (¶0103), and subsequently, allows the hydraulic valve-stopping mechanism to bring the intake valve and the exhaust valve of the idle cylinders to be held closed (S17; ¶0107 – switch valves 46 and 47 are operated and dual cylinder operation (reduced-cylinder operation) is performed which indicates the valves operation for the first and fourth cylinders is suspended as indicated in ¶0038). 
 
Allowable Subject Matter
Claims 6-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: US patent application publication number 2008/0047509 to Sellnau et al., US patent application publication number 2011/0016958 to Cinpinski et al., US patent application publication number 2012/0210964 to Barnes, US patent application publication number 2013/0145832 to Fedewa, US patent application publication number 2014/0190431 to McCarthy, US patent application publication number 2015/0053175 to Nishimoto et al. and US patent application publication number 2015/0144081 to Haynes et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/WESLEY G HARRIS/Examiner, Art Unit 3746